DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/09/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
Switch assembly, one switch, component, drive, electric motor, first position, second position, analysis unit, locking pin, trailer hitch, motor vehicle, diagnosable switch
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 line 4, “shifting the movable component” should be –shifting the component--.
Claim 1 line 5, “wherein the power consumption” should be –wherein a power consumption--.
Claim 1 line 6, “wherein the switch state” should be –wherein a switch state--.
Claim 2 line 4, “the movable component” should be –the component--. Similar corrections are required in claims 3-7.
Claim 5 lines 2-7, “a component movable by means of a drive which has an electric motor; a switch assembly with at least one switch for monitoring the position of the movable component; and an analysis unit for analyzing a switch state of the switch, wherein the movable component is adapted to be shifted via the drive from a first position to a second position” should be --the component movable by means of the drive which has the electric motor; The switch assembly with the at least one switch for monitoring the position of the component; and the analysis unit for analyzing the switch state of the switch, wherein the component is adapted to be shifted via the drive from the first position to the second position--. Similar corrections are required anywhere “the movable component” is mentioned to state –the component--.
Claim 8 line 1, “wherein at least one of the switches” should be –wherein the at least one switch--.
Claim 9 line 1, “cause a device” should be –cause the device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koerber (EP1555683A1; Translation attached).
Regarding claim 1, Koerber teaches a method for detecting faults in a switch assembly (abstract, Circuit breaker investigation) comprising at least one switch (abstract, carrying out a switching procedure) for monitoring a position (abstract, definable movement profile) of a component (abstract, movable contact part inside circuit breaker) that is adapted to be moved via a drive (abstract, transmission chain (6)) which has an electric motor (abstract, electric motor (4)), the method comprising: shifting the component from a first position ([0031], switched off) to a second position ([0033], switched on) spatially separated from the first position ([0030], movable contact piece is therefore moved towards the fixed contact piece), wherein a power consumption of the electric motor changes in a previously specified manner (i.e. current/time diagram) (fig.2), and wherein a switch state of the switch during a proper functioning of the switch changes in a previously specified manner ([0031]-[0033], switch off to completely switch on is described), analyzing the power consumption of the electric motor and the switch state of the switch in an analysis unit ([0027], electric motor 4 also transmits data such as the angular speed and position of the rotor to the control unit 8), and triggering a fault action if the power consumption of the electric motor has changed in the previously specified manner and the switch state of the switch has not changed in the previously specified manner ([0036], Faults in the transmission chain 6 can be identified from the magnitude of the drive current).
Regarding claim 2, the method is substantially rejected for the same reasons as stated in claim 1. Koerber further teaches the method, in the case of the movable component, shifted 
Regarding claim 3, Koerber teaches the method according to claim 1, wherein the power consumption of the electric motor increases at least to a previously specified threshold value when the movable component shifts from its first position to its second position (e.g. current Ia between Imax and Imin) (fig.2).
Regarding claim 4, Koerber teaches the method according to claim 1, wherein the change in the power consumption of the electric motor when the movable component shifts from its first position to its second position continues at least for a previously specified period of time (e.g. switch on time period as shown) (fig.3).
Regarding claim 5, it is rejected for the same reasons as stated in claim 1.
Regarding claim 6, it is rejected for the same reasons as stated in claim 2.
Regarding claim 8, Koerber teaches the device according to claim 5, wherein the at least one switch of the switch assembly is a diagnosable switch ([0036], Faults in the transmission chain 6 can be identified from the magnitude of the drive current).
Regarding claim 9, Koerber teaches a computer program product comprising instructions that cause the device to carry out the method steps according to claim 1 ([0009], data processing, for example discretization, digitization or filtering, of the measured values is also conceivable).
Regarding claim 10, Koerber teaches a computer-readable medium on which the computer program product according to claim 9 is stored (i.e. data processing unit 9) (fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koerber (EP1555683A1; Translation attached), and further in view of Berger (DE10104188A1; Translation attached).
Regarding claim 7, Koerber teaches the device according to claim 5.
Koerber does not teach the device, wherein the component is a locking pin for locking a trailer hitch for a motor vehicle.
Berger teaches in a similar field of endeavor of drive control, that it is conventional to have a device (abstract, drive motor arrangement (25)), wherein a component (abstract, train 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the component as a locking pin for locking a trailer hitch for a motor vehicle in Koerber, as taught by Berger, as it provides the advantage of locking the trailer hitch to motor vehicle reliably.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        09/29/2021





	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839